Citation Nr: 0816549	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-27 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1967 to July 1969, 
with service in the Republic of Vietnam from July 1968 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claims for service 
connection for PTSD and hypertension.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran did not incur hypertension while in service, nor 
was hypertension shown within one year following his 
discharge from service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in March 2005 that fully addressed all 
four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence in his possession to the RO.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection for 
hypertension.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for hypertension 
on the basis of direct or presumptive service connection, 
because there is no objective medical evidence to satisfy the 
second McLendon criterion discussed above.  There is no 
evidence of record establishing that the veteran had 
hypertension while in military service, or within the one 
year presumptive period upon his separation from service.  
Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an inservice 
disease or injury to establish a service connection claim 
cannot be met.  The veteran was not prejudiced by the lack of 
VA examination as it relates to direct or presumptive service 
connection for his hypertension.  As to the veteran's claim 
that his hypertension is secondary to or has been aggravated 
by his service-connected diabetes, the veteran has been 
afforded VA examination, and the records of this examination, 
as well as the examiner's medical opinions, are part of the 
record.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
as well as records of the veteran's outpatient treatment with 
VA.  Finally, the veteran has submitted evidence and 
statements of his own in support of his claim.  
Significantly, neither the veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  If cardiovascular disease 
(including hypertension) becomes manifest to a degree of 10 
percent within one year of the veteran's separation from 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 
3.307, 3.309.

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  And, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  


Analysis 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2007).

The veteran's blood pressure was measured during his June 
1967 preinduction examination.  His systolic blood pressure 
was measured at 138 mm, and his diastolic pressure was 
measured at 72 mm.  Subsequently, in his July 1969 separation 
examination, his systolic blood pressure was measured at 138 
mm, and his diastolic pressure was measured at 80 mm.  
Therefore, there is no indication of hypertension during the 
veteran's military service.  There are no medical  records of 
blood pressure measurements taken between these two 
examinations.  

Likewise, there is no evidence to indicate that the veteran 
had hypertension within the one year presumptive period 
either.  In fact, there are no medical records of high blood 
pressure until VA outpatient treatment in November 2002.  
During a dental visit, the veteran's systolic blood pressure 
was measured at 136 mm, and his diastolic pressure was 
measured at 97 mm.  As noted above, a diastolic pressure of 
90 mm or greater, if taken 2 or more times, does indicate 
hypertension.  April 2006 VA examination records indicate 
that upon repeated measurement, a systolic blood pressure of 
between 190 and 161 mm was found, and a systolic pressure of 
98 was measured.  

Giving the veteran the full benefit of the doubt, it would 
appear that he first developed hypertension in November 2002 
- or more than 30 years since his separation from military 
service.  During an April 2006 VA examination, the examiner 
noted that per the veteran, his hypertension was first 
diagnosed in 1977.  There are no medical records to support 
this claim.  Regardless, even if the Board were to rely on 
this information (which it has not conceded to do), it would 
mean the veteran was not diagnosed with hypertension until 8 
years after military service.  As noted, the presumptive 
period is one year from the date of separation from military 
service.  

The medical evidence of record establishes that the veteran 
did not have hypertension during his military service, or 
within the one year presumptive period after his separation 
from service.  In fact, the medical evidence of record does 
not establish the presence of hypertension until more than 30 
years after the veteran's separation from service.  When 
considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
hypertension for more than 33 years after separation from 
service tends to establish that the veteran's current 
hypertension was not a result of his military service.

The Board also notes that none of the evidence indicating 
that the veteran has hypertension suggests that the disorder 
is otherwise related to his military service. To the extent 
that the veteran contends that his hypertension is secondary 
to or aggravated by his service-connected diabetes (service 
connection was established for this disorder in May 2006) it 
is noted that a VA examination conducted in April 2006 for 
diabetes resulted in the examiner concluding, among other 
things, that the veteran's hypertension was neither related 
to his diabetes, nor had his hypertension been worsened or 
increased by his diabetes.  The examiner based this opinion 
on the fact that hypertension was diagnosed prior to the 
veteran's diabetes.  Therefore, in light of this medical 
evidence, the Board finds that the veteran's claim of service 
connection secondary to his service-connected diabetes is 
without merit.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for hypertension is 
therefore denied.

ORDER

Service connection for hypertension is denied.  




REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  However, since the veteran has received 
no VA examination, and since there has not been sufficient 
effort to verify the veteran's alleged in-service stressors, 
there is insufficient evidence for appellate review to 
proceed.  

Outpatient treatment records from January through March of 
2005 reveal that the veteran has been diagnosed with PTSD.  
However, a review of the record establishes that the veteran 
has not received a VA examination for determining the 
severity or etiology of his PTSD.  

Additionally, in March 2005 and March 2006, the veteran 
reported a number of stressors he believes are related to his 
PTSD to the RO.  The alleged stressors include nightly mortar 
and sniper attacks on the veteran's base camp in Vietnam, 
being awaken to an explosion only a few feet from the 
building he was sleeping in, and witnessing a man sweeping 
for mines get blown up when he stepped on a mine (see the 
veteran's March 2005 statement).  According to the RO, none 
of these stressors were verifiable.  However, it appears from 
the record that no attempt to verify the veteran's alleged 
stressors has been made at this point, since there is no 
evidence of correspondence between the RO and the U.S. Army 
and Joint Services Records Research Center (JSRRC) or the 
former U.S. Armed Services Center for Unit Records Research 
(CURR).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
additional information regarding his 
claimed stressors experienced during his 
time in Vietnam.  The veteran should 
include the unit he was assigned to, and 
where his unit was serving at the time of 
the alleged stressors.  The veteran should 
be advised that if he is not specific in 
describing his stressors, verification 
from official sources may not be possible 
and that could adversely affect his claim.  
The veteran contends that he was assigned 
to the HHD 6th Support Battalion 11th Light 
Infantry Brigade from August 1968 to 
October 1968, and then the HHC 4th 
Transportation Company as of October 3, 
1968.  

2.  The AMC should prepare a summary of 
all the claimed stressors and then contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (CURR)) to verify the claimed 
stressors.  If appropriate, ask this 
organization to provide records of the 
activities of the veteran's unit (or its 
higher headquarters), for the period of 
the veteran's service in Vietnam from July 
1968 to July 1969, at the JSRRC address, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-3802.

A copy of the veteran's service personnel 
records showing his units and assignments 
should be provided with the request to the 
JSRRC.

3. After response is received from the 
JSRRC, if any stressor is verified, the 
AMC should prepare a summary of 
corroborated or verified stressful 
conditions or incidents, and the veteran 
should be afforded psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions, and the information obtained 
during stressor development.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The examiner should be informed that only 
stressors or stressful conditions that 
have been verified by the RO may be used 
as a basis for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the veteran has PTSD as a result of 
the stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?
(c) Is there a link between the current 
symptomatology and the in-service 
stressor(s)/stressful conditions found to 
be established by the record?

A complete rationale for the opinion 
expressed must be provided.  

4.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


